Order filed December 6, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00721-CV
                                    ____________

                           SHARON MANIORD, Appellant

                                             V.

         JACOBS FIELD SERVICES NORTH AMERICA, INC., Appellee


                       On Appeal from the 215th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-46314


                                       ORDER

       This court issued a Memorandum Opinion dismissing the appeal from the trial
court’s judgment on November 13, 2012, and our judgment of dismissal was rendered the
same day. Appellant’s motion for rehearing or reconsideration was due within 15 days
after this court’s judgment was rendered. See Tex. App. P. 49.1. Therefore, appellant’s
motion for reconsideration was due on November 28, 2012. Appellant’s motion for
rehearing was e-filed on December 5, 2012, however.

       If a motion for rehearing is filed within 15 days of its due date, a party may filed a
motion for extension of time. See Tex. R. App. P. 49.8. Appellant’s motion was filed
within 15 days of its due date, but no motion for extension of time was filed.
      Accordingly, we ORDER appellant to file a proper motion to extend time to file
the motion for rehearing, in accordance with Rules 10.5(b) and 49.8, within 10 days of
the date of this order. If appellant does not comply with this order, the court will strike
the motion for rehearing as untimely. See Tex. R. App. P. 49.1.


                                     PER CURIAM




                                            2